Per Curiam :
We have looked over this ease in vain for evidence of the freehold which the counsel for the plaintiffs in error allege Adam Drushel to have had in land- in Forward township. When he moved into this township, his residence was upon land of his father-in-law, and of which he, the father-in-law, had the possession and control. It is true, Drushel says: “He was to give my wife and children some land in Forward township, and that was to be a home for me.” But even had this arrangement been consummated it would not have vested a freehold in him, but at most a charge for maintenance. The fact is, however, the father-in-law, Adam Eiehard, never carried out the alleged arrangement, for he willed the land to his wife, with power to dispose of it to his children as she might think proper.
It follows that Drushel never had title or interest of any kind in this property, and as it is not contended that he had otherwise a settlement in Forward township, we must conclude that the judgment of the court below was correct.
The judgment is affirmed.